My delegation
congratulates you personally, Sir, as well as your country,
Côte d’Ivoire, on your election as President of the General
Assembly at its forty-ninth session. Your election is
testimony to the role you and your country have played in
international relations. We are confident that the United
Nations will benefit from the term of your presidency.
Allow me also to congratulate your predecessor, His
Excellency Ambassador Samuel Insanally of Guyana, on his
outstanding stewardship of the General Assembly at its
forty-eighth session. His conduct of the many complex and
vital issues before that session was indeed praiseworthy.
Our tribute also goes to our Secretary-General, Mr.
Boutros Boutros-Ghali, for his sterling leadership of our
Organization during the past year, a year in which it has
continued to face ever-increasing challenges. We are
especially grateful to him for his continued efforts to
further the objectives of the United Nations in Africa and
elsewhere, and for his tireless drive to enhance the
Organization’s role in maintaining international peace and
security and addressing development issues.
My delegation would like, at the outset, to welcome
the delegation of South Africa in our midst. Its
readmission into the community of nations signifies victory
in its long and difficult struggle for justice and equality.
For the African continent, it marks the closing chapter in
the total decolonization of the continent; and for the United
Nations, it concludes an extraordinary collective struggle
against the policy of apartheid.
In this context, I must add that the recent decision by
the General Conference of the International Atomic Energy
Agency to redesignate South Africa as Africa’s
representative on the Agency’s board was indeed
appropriate and welcome.
However, in welcoming South Africa back to our
international Organization, we should also heed the words
of President Nelson Mandela - uttered from this rostrum
only a week ago - that his country needs massive
financial and material aid to cope with the problem of the
millions of poor and unemployed people in his country.
While the triumph of democratic forces in South
Africa is cause for celebration, the tragic situation in
Angola continues to be a source of major concern to my
delegation. We are gravely concerned at the continued
conflict in that country. If the peace accord negotiated in
Lusaka is not signed by the end of October, the Security
Council should immediately impose economic sanctions
on UNITA, as agreed in resolution 864 (1993). We
cannot continue delaying and postponing action while
waiting for a peace that does not come. However, if the
peace accord is signed, the United Nations, for its part,
should stand ready to deploy a greatly increased
peace-keeping force to supervise the cease-fire.
In Mozambique, despite delays in the
implementation of the General Peace Agreement, we are
hopeful that peace and stability will soon be realized.
The forthcoming national elections, planned for 27 and 28
October, should produce results acceptable to all
Mozambicans so that they can live in peace and harmony.
The international community and the United Nations
should continue to provide the material assistance that is
needed to realize that peace in Mozambique.
Members are aware of the crisis situation that had
been developing in the Kingdom of Lesotho since the
beginning of the year, which culminated in the attempted
unseating of the democratically elected Government. We
have just heard a statement by the Prime Minister of
Lesotho himself, Mr. Mokhehle, describing to us the
events that took place in his country. Consistent with the
Organization of African Unity mechanism for the
prevention, management and resolution of conflicts, the
Southern African Development Community (SADC)
charged Botswana, South Africa and Zimbabwe with
undertaking a regional initiative to resolve the crisis in
Lesotho.
We are happy to report that this joint mediation has
resulted in the restoration of constitutionality and
constitutional Government in that country. Prime Minister
Mokhehle has adequately described that situation, and I
need add nothing more.
In Rwanda, the horrendous acts of genocide we have
witnessed will surely haunt every one of us for a long time
to come, both those among us who had the means to act
but did not do so and the many who, while desiring to help,
lacked the means. We call for the strengthening of the
United Nations presence under the United Nations
Assistance Mission for Rwanda (UNAMIR), as an essential
confidence-building measure to provide the displaced
people of Rwanda with tangible assurances that they can
safely return to their homes. A few days ago we heard a
statement by the President of Rwanda, Mr. Pasteur
Bizimungu, inviting an increase in the size of UNAMIR in
order to achieve precisely what we are asking for:
confidence-building.
In both Rwanda and Burundi, the tensions are still too
close to the surface for anyone’s comfort. In Somalia, the
deterioration of the security situation and the resurgence of
inter-clan fighting, banditry and lawlessness are still a
source of great concern to my delegation. The people of
Somalia should take full advantage of United Nations
peace-keeping efforts and of the OAU mediation effort led
by President Meles Zenawi of Ethiopia, and forge a
political settlement based on sharing the power among the
Somali nation as a whole. Zimbabwe has contributed two
battalions to peace-keeping in Somalia. As we start
gradually withdrawing those battalions, we hope they will
not be called back to a Somalia where law and order have
broken down again.
We are glad that the Identification Commission of the
United Nations Mission for the Referendum in Western
Sahara (MINURSO), has begun its work, and we urge both
parties speedily to resolve any outstanding impediments to
the holding of the referendum in that country - and we
know from debates in this Hall that there have been many
impediments. The quest for self-determination in Western
Sahara has taken too long, and has remained on our
international agenda for a long time. It should therefore not
be delayed any further.
My delegation also welcomes the recent major
developments in the Middle East peace process which have
brought the people of Palestine closer to their inalienable
right to self-determination. While we fully support that
peace process, we believe that it should proceed on the
basis of Security Council resolutions 242 (1967), 338
(1973) and 425 (1975), and that the international
community should continue to monitor developments in
that region closely so as to generate and maintain the
momentum for change. The people of Palestine still need
and deserve our continued support until they reach the
goal of nationhood in a Palestinian State with its capital
in Jerusalem.
We from the African region are particularly mindful
of the inextricable link between peace, security and
stability on the one hand and socio-economic
development on the other. There can be no economic
development without peace and stability. Central to these
fundamental concerns about peace and stability are the
basic issues of protecting human rights and democratic
governance. We believe that high priority must be given
to these issues in our national policies. Consequently,
dictatorial and non-democratic regimes should be shunned
and isolated by all of us and by the international
community at large, as well as by regional organizations.
The curtailment of people’s participation in
decision-making processes undermines the capacity of
countries to provide all their people with even the basic
necessities of life including food, water and shelter and
basic social services such as education and health.
Zimbabwe believes that international efforts to
promote peace, stability and security where these do not
exist or are threatened can largely be facilitated through
regional organizations and good neighbours. We in
Africa have taken concrete measures in this regard by
establishing a permanent mechanism of the Organization
of African Unity (OAU) for the prevention, management
and resolution of conflict. It is in keeping with the spirit
of regional arrangements that the countries belonging to
the Economic Community of West African States
(ECOWAS) joined hands in addressing the situation in
Liberia - work that still continues - and that we in the
Southern African Development Community (SADC) took
the initiative in Lesotho to which I have already referred.
In our view, such arrangements could also be devised to
address situations elsewhere in our continent, for example
in Rwanda, Burundi and Somalia. What we are urging is
the involvement of regional organizations, subregional
organizations and neighbourly countries in conflict
resolution and conflict management, because they know
the problems and they know the issues.
For such regional arrangements to become
sustainable it is essential that other regional organizations
and the United Nations extend a helping hand by
8


providing financial and other material assistance. For
indeed, what are initially regarded as internal or local
conflicts have the potential, if left unattended, to grow into
trouble spots threatening international peace and security
itself.
This is an auspicious time for the family of nations to
further the goal and achieve the objective that the founding
fathers of our Organization had foremost in their minds: -
that of disarmament. In this context, my delegation is of
the view that the extension and review Conference of the
Treaty on the Non-Proliferation of Nuclear Weapons (NPT)
scheduled to be held in March 1995 is a unique opportunity
for practical steps to be taken to ensure the total elimination
of nuclear weapons. Clearly, the treaty itself is
discriminatory and the nuclear-weapon States have not fully
implemented their obligations under article VI of the
Treaty. Several speakers today have referred to the
inadequacies of the Treaty. We will not support any
indefinite and unconditional extension of the NPT in its
present form. The nuclear-weapon States must undertake
to reduce and eliminate their nuclear arsenals within an
established and binding timetable. As a demonstration of
their good faith they must also stop impeding the early
conclusion of a comprehensive test-ban treaty. Only then
will a nuclear non-proliferation regime be meaningful.
Last year the Non-Aligned Movement submitted a
draft resolution asking the Assembly to request an advisory
opinion from the International Court of Justice on the
legality of the use or threat of use of nuclear weapons.
This was in pursuance of a long-standing position of the
Non-Aligned Movement favouring complete disarmament.
Regrettably, that draft resolution was not brought to the
vote. We are, however, glad that the Non-Aligned
Movement has this year decided to submit the draft
resolution once more, and to press it to the vote in the
Assembly. This initiative is deserving of the strongest
support of all members. In recent years nuclear
disarmament has become a bilateral issue; yet the
international community has a right to play a central role in
ensuring that the nuclear threat, which affects all mankind,
is removed forever. If the Assembly were to request an
advisory opinion from the International Court of Justice,
nuclear disarmament would be brought back into the
multilateral forum where it belongs, so critical issues
related to nuclear proliferation and nuclear controls could
be discussed openly and commented upon in the General
Assembly. It would also be consistent with the Secretary-
General’s recommendation on resort to International Court
of Justice advisory opinions in his report entitled "An
Agenda for Peace" and would give impetus to the process
of nuclear disarmament, which has begun to flag in the
post-cold-war era. The Non-Aligned Movement is to be
congratulated for having taken this initiative this year; we
hope it will gain the support of the Assembly.
We all agree that there have been so many changes
on the international scene that the present Charter and
methods of operation of the United Nations should be
revised to meet the challenges and aspirations of a new
and changing world order.
In this regard, my delegation has already put forward
some very specific proposals, which I will not recapitulate
in any detail here. Those proposals are now part of the
African common position paper which refers to the
powers of the Security Council, the General Assembly
and the relationship of those bodies to the Bretton Woods
institutions and to the specialized agencies. This subject
has been referred to by a number of speakers from this
rostrum; indeed, the speakers from Africa have repeated
the African common position.
It is quite clear that the present arrangement, where
Africa and the Latin American region are not represented
at all amongst the veto-wielding permanent members of
the Security Council, should not be allowed to continue.
The underrepresentation of these two regions is both
undemocratic and unfair, and I hope that the matter will
be addressed at the appropriate time in terms of the
African common position.
Furthermore, any exercise in the revitalization of the
United Nations should envisage coordination of the
activities of the Bretton Woods institutions to which I
have already referred.
We are pleased that world-wide socio-economic
problems of equitable utilization and distribution of
resources are going to be fully addressed at the Far Social
Development World Summit in Copenhagen next year.
Several important conferences have recently been held
within the framework of the United Nations: the Rio
Conference on Environment and Development and the
International Conference on Population and Development
held in Cairo in Cairo. We are now looking forward to
the World Summit for Social Development, to be held in
Copenhagen next year, and the Fourth World Conference
on Women, to take place in Beijing later next year.
These conferences all address matters that are vital
to the South and/or to the third-world countries as a
whole, and we hope that the social development Summit
9


will focus on growing poverty in the world and how to
attack it. The rapid development of science and technology
is taking place in the middle of increasing poverty and
disease amongst large population groups, especially in the
third world. It is time we took enormous steps to eradicate
world poverty and to create full employment. We hope that
the combined efforts of the environment and population
Conferences, to which I have already referred, and the
social development Summit and the Beijing Conference will
mobilize the international community for a final and
sustained attack on world poverty.
Zimbabwe believes that at the national level it is
imperative that development put people first by promoting
social development through employment-creation
opportunities and other poverty- eradication programmes.
In our view, the provision of adequate food, water and
shelter as well as such basic social services as education,
training and health is an absolute imperative. In the
promotion of opportunities for increased popular
participation, the enhancement of the role and status of
women requires paramount attention.Employment creation
requires greater private initiative and increased investment.
Thus domestic policies have to be pursued with the aim of
creating a favourable environment for investment.
The critical economic situation in Africa - the least
developed and most marginalized of all the regions of the
world - has to be addressed if global economic growth and
interdependence are to have any meaning at all. With 90
per cent of all poverty stricken people in developing
countries, the eradication of poverty remains a major
concern at both the national and the international levels.
Yet neither the economic reform measures which we are
carrying out nor our efforts to alleviate and eradicate
poverty can be expected to succeed without the provision
of adequate financial resources on a predictable, assured
and continuous basis, and we appeal to those countries that
have surplus resources to increase their support and aid to
the developing countries.
For most developing countries the issue of resource
flows cannot be dissociated from that of the external debt
problem, a problem that has also been addressed in many
statements to the Assembly. Figures available clearly
indicate that the overall debt of the developing countries is
still on the increase - from some $800 billion in 1982 to
$l.4 trillion in 1992 - and it continues to rise. Combined
with the interest rates, the figures are constantly growing,
indeed becoming staggering. We believe that new,
comprehensive and coordinated approaches to the debt and
debt- servicing problems have to be adopted, including
outright cancellation or at least the application of the
measures proposed under the Trinidad terms for low-
income developing countries.
Zimbabwe believes that the expansion of
international trade is essential to economic growth and is
indeed an integral part of development. We therefore
consider the conclusion of the Uruguay Round of
multilateral trade negotiations to be an important
achievement which deserves to be welcomed by
developing and developed countries alike. We also
welcome the landmark agreement to create the new World
Trade Organization, which we hope will reinforce the
multilateral trading system. We welcome the meetings
that have been arranged both in Africa and elsewhere to
study the impact of the Uruguay Round agreement and
the World Trade Organization on our economies.
We reiterate the hope that these developments will
improve the access of developing countries’ exports to
markets in developed countries, and that the new
conditionalities or new forms of protectionism under the
guise of social or environmental clauses will be avoided.
Particular attention has also to be paid to the critical need
for the diversification of the African economies. In that
regard, we once again reiterate the need for the
international community to support our proposal for the
creation of a diversification facility for the development
of the African commodity sector.
Finally we would urge the big Powers - and
especially the United States - to adopt a policy of
dialogue rather than confrontation in resolving disputes
with smaller Powers around the globe. In particular, we
would urge full-scale discussion and dialogue with Cuba
aimed at normalizing relations with a small neighbouring
country in the American region, dialogue with Libya in
order to get a fair and just trial for those suspected of
causing the Lockerbie air disaster, and the continuation of
the meetings with the Democratic People’s Republic of
Korea in order to resolve the issues related to nuclear-
weapons development and, hopefully, pave the way for
the reunification or North and South Korea.
With the end of the cold war, global peace - so
much coveted -is now within our reach. A concerted
effort by regional organizations and the international
community can get us to the promised land of
international peace. We should try and try again, but the
attainment of peace is not the task of international
organizations alone: it is also the task of national
Governments and national leaders.
10


In this context we would like to appeal to the leaders
in the Gulf to pursue the path of peace that has been
charted for them by the United Nations in several
resolutions, and to assure them that any attempt at
occupying other countries in the Gulf, such as the one we
witnessed in 1991, will not be accepted by the Assembly or
by the international community as a whole.
